                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,                           )
                                                        )
                          Plaintiff,                    )
                                                        )
    vs.                                                 )   Case No. 17–cr-40062-SMY
                                                        )
                                                        )
    RYAN A. THORPE,                                     )
                                                        )
                          Defendant.                    )

    SENTENCING OPINION AND STATEMENT OF REASONS PURSUANT TO 18 U.S.C.
                                § 3553(c) 1

                            INDICTMENT AND OFFENSE CONDUCT

           By Indictment returned on October 3, 2017, Defendant Ryan A. Thorpe was charged

with (and ultimately pled guilty to) 3 Counts of wire fraud (18 U.S.C. § 1343) and 2 Counts of

embezzlement from a local government that receives federal funds (18 U.S.C. § 666(a)(1)(A)).

(Doc. 1). The charges stem from Thorpe’s use of his position of as City Treasurer for Zeigler,

Illinois to embezzle more than $300,000 for personal gain.

          As treasurer, Thorpe had the authority to draw checks on the city’s general account at

Southern Illinois Bank, although the checks needed countersignatures from other city employees.

(Stipulation of Facts, Doc. 24 at ¶ 3). From at least March 4, 2013 to August 3, 2017, he

embezzled funds by having city employees sign blank checks under the guise of paying

legitimate city expenses, and then later making them payable to himself. (Id. at ¶¶ 4-5). In order

to make the checks appear legitimate, Thorpe generally made the check amounts equal to or near

amounts actually due to city contractors or vendors. (Id. at ¶ 5). He would go to Southern

Illinois Bank branches (frequently other than the one located in Zeigler) and either deposit the
1
 This Sentencing Opinion supplements the findings made on the record during Defendant’s sentencing hearing on
June 12, 2018.


                                                 Page 1 of 9
check into his personal account, cash the check, or a combination thereof. (Id. at ¶¶ 6-7).

Thorpe altered the check copies by whiting out his name as payee and substituting a regular

vendor or contractor. (Id. at ¶8). He would then photocopy the altered check image and attach it

to the original bank statement in city records as if it had come from the bank and shred the

whited-out copy. (Id.). Thorpe also prepared false Treasurer’s Reports for the Zeigler City

Council; inflating reported amounts paid to actual contractors and vendors in order to conceal the

funds he diverted to himself. (Id. at ¶ 9). As part of his scheme, Thorpe caused at least three

wire transfers between Southern Illinois Bank and a processing service in Texas. (Id. at ¶ 10).

       In total, Thorpe embezzled approximately $321,399.22 from the City of Zeigler and used

the money for personal debts, expenses and purchases. (Id. at ¶ 12). Among those purchases

were two pieces of real estate, two motorcycles, two Utility Task Vehicles (“UTVs”), a diamond

ring, a tandem-axle utility trailer, a portable “log cabin style” building, four AR-15 rifles and 22

other firearms. (Id. at ¶ 13).

                                      SENTENCING HEARING

       Prior to sentencing, the United States Probation Office prepared a Presentence

Investigation Report (“PSR”) (Doc. 35).       Under the United States Sentencing Commission

Guidelines (“Guidelines”), Probation determined that Thorpe’s Base Offense Level was 7, added

enhancements totaling 14 levels based on the loss amount (12) and the abuse of a position of

public trust (2). (Id.). Probation then applied a 3-level total reduction for Thorpe’s acceptance

of responsibility, yielding a Total Offense Level of 18. With a Criminal History Category of I,

the calculated Guidelines range was 27-33 months for imprisonment, 1-3 years for supervised

release, a fine range of $10,000 to $100,000, and restitution in the amount of $321,399.22.

       At the sentencing hearing, Zeigler’s City Attorney, Rebecca Whittington, presented a

victim’s statement. She noted the seriousness of the Thorpe’s crime and described how it


                                            Page 2 of 9
undermined public trust in governmental officials. Ms. Whittington spoke in detail about the

practical impact suffered by Zeigler, its employees and its citizens. Zeigler was forced to take

out a $182,000 bank loan against future tax revenues to cover normal operating expenses

because of the shortfall caused by Thorpe’s embezzlement.                     He also prevented mandatory

payments into police and other municipal employee retirement accounts. Thorpe’s efforts to

conceal his thefts have thrown city records into complete disarray, and have required extensive

efforts to untangle the mess, ensure that employees were paid and make good the obligations he

falsely indicated he had paid. Thorpe’s actions prevented the city from providing data necessary

to receive a federal grant to purchase a new police squad car.

        The Government cited many of these same issues in its Sentencing Memorandum (Doc.

29) and during oral argument at the sentencing hearing. The Government also pointed out the

significant period of time over which Thorpe perpetrated his crimes and the lengths he went to in

order to conceal them, demonstrating the calculated and deliberate nature of his conduct.

        Defendant’s counsel characterized Thorpe’s conduct as “a very bad decision” and pointed

out his cooperation with law enforcement once confronted with his crimes, his lack of significant

criminal history, and the burden on him and his family of living among the people he defrauded.

Counsel argued that with Defendant’s current employment working 60 hours per week, he could

provide for his family and make significant restitution payments.                     Thorpe then made his

allocution, stating that he was the sole provider for his family, 2 and that he could not make

restitution if he couldn’t keep his job.

        Based on the PSR, the Government’s Sentencing Memorandum, Counsels’ oral

arguments, Thorpe’s allocution, and my consideration of the 18 U.S.C. § 3553(a) factors, I

sentenced Thorpe to an above-guidelines term of imprisonment of 48 months, 2-years supervised

2
 His wife, an 18 year old son and a 12 year old daughter, according to the PSR. Defendant also has an older
daughter who was pregnant at the time of sentencing.

                                                   Page 3 of 9
release, a $500 special assessment ($100 for each Count) and restitution of $321,399.22. I also

incorporated my Preliminary Order of Forfeiture (Doc. 27) (the Government and Thorpe agreed

that he would be credited $35,872.74 for items turned over to Zeigler prior to sentencing (Doc.

29 at 12)).

                                      LEGAL ANALYSIS

                                         Legal Standard

       In 2005, the United States Supreme Court held that the United States Sentencing

Commission’s Guidelines were “effectively advisory.” United States v. Booker, 543 U.S. 220,

245 (2005). The Court later clarified that the Guidelines are “advisory only.” Kimbrough v.

United States, 552 U.S. 85, 91 (2007).         That said, “a district judge must give serious

consideration to the extent of any departure from the Guidelines and must explain her conclusion

that an unusually lenient or an unusually harsh sentence is appropriate in a particular case with

sufficient justifications.” United States v. Henshaw, 880 F.3d 392, 396 (7th Cir. 2018) (quoting

Gall v. United States, 552 U.S. 38, 46 (2007)). “[A] major departure should be supported by a

more significant justification than a minor one.” Gall at 50.

       The process for determining an appropriate sentence is relatively simple, though not

always straightforward:

       First, a district court should begin all sentencing proceedings by correctly
       calculating the applicable Guidelines range.... [T]he Guidelines should be the
       starting point and the initial benchmark. The district court must then consider the
       arguments of the parties and the factors set forth in § 3553(a). When determining
       a sentence, the court must make an individualized assessment based on the facts
       presented. If [it] decides that an outside-Guidelines sentence is warranted, [it]
       must consider the extent of the deviation and ensure that the justification is
       sufficiently compelling to support the degree of the variance. Finally, [a]fter
       settling on the appropriate sentence, [the court] must adequately explain the
       chosen sentence to allow for meaningful appellate review and to promote the
       perception of fair sentencing.

United States v. Pankow, 884 F.3d 785, 793 (7th Cir. 2018) (citing Gall, 552 U.S. at 50-51 and


                                            Page 4 of 9
Peugh v. United States, 569 U.S. 530 (2013)) (internal quotation marks omitted). At the heart of

the sentencing process is consideration of the Section 3553(a) factors, which include:

       (1)     the nature and circumstances of the offense and the history and characteristics of
               the defendant;

       (2)     the need for the sentence imposed—

               (A)     to reflect the seriousness of the offense, to promote respect for the law,
                       and to provide just punishment for the offense;
               (B)     to afford adequate deterrence to criminal conduct;
               (C)     to protect the public from further crimes of the defendant; and
               (D)     to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner;

       (3)     the kinds of sentences available;

       (4)     the kinds of sentence and the sentencing range established for--
               (A)    the applicable category of offense committed by the applicable category of
                      defendant as set forth in the guidelines….

       (5)     any pertinent policy statement;
               (A)    issued by the Sentencing Commission….;

       (6)     the need to avoid unwarranted sentence disparities among defendants with similar
               records who have been found guilty of similar conduct; and

       (7)     the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       In assessing how the various statutory sentencing factors apply to an individual

defendant, the Court “may not presume that the Guidelines range is reasonable.” Nelson v.

United States, 555 U.S. 350, 352 (2009) (quoting Gall 552 U.S. at 50). Similarly, a sentence

outside the Guidelines range “must not be presumed unreasonable.” United States v. McIlrath,

512 F.3d 421, 426 (7th Cir. 2008).

                                        Sentencing Methodology

       Consistent with the above-referenced principles, I began by determining the applicable

Guidelines range. I agreed with Probation’s calculation – that Thorpe’s conduct and background


                                            Page 5 of 9
yielded a Total Offense Level of 18 and a Criminal History Category of I, leading to a

Guidelines range of 27-33 months imprisonment, 1-3 years for supervised release, a fine range of

$10,000 to $100,000, and restitution payable in the amount of $321,399.22. I then considered

whether any departures pursuant to the Guidelines were available and appropriate, and I

determined that no departure was warranted. Finally, I considered whether to vary from the

Guidelines range based on my independent obligation to apply the 18 U.S.C. § 3553(a) factors.

                                          Section 3553(a) Analysis

       Section 3553(a) directs a sentencing court to “impose a sentence sufficient, but not

greater than necessary” to comply with the purposes of sentencing including, to reflect the

seriousness of the crime, to promote respect for the law, to provide just punishment, to deter

criminal conduct, to protect the public from future crimes by the defendant, and to promote

rehabilitation. United States v. Jackson, 537 F. Supp. 2d 990, 991 (E.D. Wis. 2008). The

remaining 3553(a) factors aid courts in making this determination, and are largely discussed

above (i.e. nature of offense, defendant characteristics, etc.).

       A sentence is reasonable if the Court “gives meaningful consideration to the factors

enumerated in 18 U.S.C. § 3553(a), including the advisory sentencing guidelines, and arrives at a

sentence that is objectively reasonable in light of the statutory factors and the individual

circumstances of the case.” United States v. Boroczk, 705 F.3d 616, 623 (7th Cir. 2013) (quoting

United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)).           Sentencing judges “have

discretion over how much weight to give a particular factor. While the weighing must fall

‘within the bounds of reason,’ those bounds ‘are wide.’ ” Boroczk at 624 (quoting United States

v. Reibel, 688 F.3d 868, 872 (7th Cir. 2012)).         I weighed all of the statutory factors and

concluded that the need for deterrence, the need to promote a respect for the law, just

punishment, and the seriousness of the crimes committed by Thorpe merit the most significant


                                              Page 6 of 9
consideration.

                                        General Deterrence

        The principle of general deterrence is premised on an assumption that imposing an

appropriate sentence will dissuade others from committing similar crimes.           In this case, I

concluded that a sentence of imprisonment above the Guidelines range is required to effectively

deter those in positions of trust from abusing their power for their own enrichment. Defendant

had access to significant sums of money with relatively little day-to-day oversight of his

activities; a combination that is not uncommon in local governmental entities. While reports and

audits provide some accountability, the reality is that most systems rely on public officials to be

honest or at least to resist temptation. The lure of taking advantage of a governmental position of

trust is obvious.

        The Seventh Circuit has recognized the importance of general deterrence in sentencing

for white collar crimes: “We previously have endorsed the idea that white-collar criminals act

rationally, calculating and comparing the risks and the rewards before deciding whether to

engage in criminal activity. They are, therefore, prime candidates for general deterrence.”

United States v. Brown, 880 F.3d 399, 405 (7th Cir. 2018) (quoting United States v. Warner, 792

F.3d 847, 860–61 (7th Cir. 2015)). Exploiting a position of public trust by embezzlement is the

type of rational and calculated crime that is most susceptible to general deterrence. As a

counterbalance for those without adequate conscience, the resulting punishment must send a

message to other public officials that giving in to temptation will indeed lead to prison, and for a

significant stretch of time. Imposing a term of imprisonment above the advisory Guidelines

serves this purpose in this case.

                    Specific Deterrence and the Promotion of Respect for the Law

        Thorpe led a largely blameless life prior to defrauding the citizens of Zeigler, at least


                                             Page 7 of 9
from a criminal conviction standpoint. As a result, there is no data from prior convictions or

incarcerations from which to gauge his likely response to various levels of punishment.

However, the nature and circumstances of his offense, including his willingness to look his

neighbors and co-workers in the eye while plundering large amounts of money from them over

more than four years, suggests that Defendant requires more correction than his lack of criminal

history indicates. Even after he was caught, brought up on charges and confronted with the

entirety of his misconduct, he expressed very little, if any, remorse. Based on these facts, I find

that the goals of specific deterrence and promotion of respect for the law warrant a period of

incarceration above the calculated Guidelines range.

                          Just Punishment and Seriousness of the Crime

          The need for just punishment and the seriousness of Thorpe’s crimes also weigh in favor

of an upward variance in this case. Thorpe’s thefts were crimes of greed, not desperation. He

spent the citizens’ money largely on luxury and recreational items. While embezzlement is a

serious crime regardless of motivation, there is a significant difference between someone who

steals for basic necessities versus one who like Thorpe, steals to indulge his fantasies of material

wealth.

          More importantly, public corruption and the abuse of positions of trust for personal gain

undermine the public’s faith in our system of government. “[A] democracy is effective only if

the people have faith in those who govern, and that faith is bound to be shattered when high

officials and their appointees engage in activities which arouse suspicions of malfeasance and

corruption.” United States v. Mississippi Valley Generating Co., 364 U.S. 520, 562 (1961).

Betrayals of public trust are even more damaging when committed at a local level by someone

believed to be a trustworthy friend and neighbor. The only way to restore public confidence in

these circumstances is to assure that just and significant punishment is meted out.


                                             Page 8 of 9
        We need not resign ourselves to the fact that corruption exists in
        government….The only way to protect the public from the ongoing problem of
        public corruption and to promote respect for the rule of law is to impose strict
        penalties on all defendants who engage in such conduct, many of whom have
        specialized legal training or experiences. Public corruption demoralizes and
        unfairly stigmatizes the dedicated work of honest public servants. It undermines
        the essential confidence in our democracy and must be deterred if our country and
        district is ever to achieve the point where the rule of law applies to all—not only
        to the average citizen, but to all elected and appointed officials.

United States v. Spano, 411 F. Supp. 2d 923, 940 (N.D. Ill.), aff'd, 447 F.3d 517 (7th Cir. 2006).

        I have determined that a sentence of 48 months of imprisonment is warranted and

necessary to reflect the seriousness of Thorpe’s crimes and represents just punishment in this

case.

                                             CONCLUSION

        I am aware the sentence I am imposing represents a significant variance from the range of

punishments suggested by the Guidelines. I do not do so lightly. However, I am persuaded that

on balance, a sentence of incarceration within the Guidelines range would be less than necessary

to serve the goals of sentencing as set forth in 18 U.S.C. § 3553(a).


        IT IS SO ORDERED.

        DATED: October 29, 2018


                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                            Page 9 of 9
